Johnson, Judge:
The merchandise involved in this case consists of 94.4 proof London dry gin, exported from England on or about August 23, 1951, placed in Foreign Trade Zone No. 3 at San Francisco, and entered for consumption on August 19, 1952. It was assessed with duty at the rate of $1.25 per proof gallon under paragraph 802 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, and with internal revenue tax at the rate of $10.50 per wine gallon under section 2800 (a) (1) of the Internal Revenue Code of 1939, as amended by 65 Stat. 524. No question has been raised as to the rate or amount of duty or as to the rate of internal revenue tax, but it is claimed that, in view of Articles II and III of the General Agreement on Tariffs and Trade, T. D. 51802, the tax imposed should not exceed that imposed in respect of the like domestic product and that it should have been assessed on the basis of the proof gallon and not the wine gallon.
This case was tried with protest No. 192781-K, although the cases were not consolidated, and the briefs submitted cover both cases.
The issues involved in this case are the same as those before us in Bercut-Vandervoort & Co., Inc. v. United States, protest No. 192781-K, decided concurrently herewith (C. D. 1877). For the reasons stated in our decision in that case, the protest herein is overruled. Judgment will be rendered accordingly.